 

--------------------------------------------------------------------------------

 
Exhibit 10.2
 
 
BOARD OF DIRECTORS - RETAINER AGREEMENT
 
This agreement made as of September 6, 2007 between Sequiam Corporation, with
its principal place of business at 300 Sunport Lane, Orlando, FL 32809
(“Sequiam”) and Jake Smith, with an address of 17367 Cardinal Drive, Lake
Oswego, OR 97034, provides for director services, according to the following:
 
I.      Services Provided
 
Sequiam agrees to engage Jake Smith to serve as a member of the Board of
Directors (the “Director”) and to provide those services required of a director
under Sequiam’s Articles of Incorporation and Bylaws (“Articles and Bylaws”), as
both may be amended from time to time and under the General Corporation Law of
California, the federal securities laws and other state and federal laws and
regulations, as applicable. In addition, Sequiam agrees to engage Jake Smith to
serve as the Chairman of the Audit Committee and as a member of the Compensation
Committee.
 
II.      Nature of Relationship
 
The Director is an independent contractor and will not be deemed an employee of
Sequiam for purposes of employee benefits, income tax withholding, F.I.C.A.
taxes, unemployment benefits or otherwise.  The Director shall not enter into
any agreement or incur any obligations on Sequiam’s behalf.
 
Sequiam will supply, at no cost to the Director:  periodic briefings on the
business, director packages for each board and committee meeting, copies of
minutes of meetings and any other materials that are required under Sequiam’s
Articles and Bylaws or the charter of any committee of the board on which the
director serves and any other materials which may, by mutual agreement, be
necessary for performing the services requested under this contract.
 
III.      Director’s Warranties
 
The Director warrants that no other party has exclusive rights to his services
in the specific areas described and that the Director is in no way compromising
any rights or trust between any other party and the Director or creating a
conflict of interest.  The Director also warrants that no other agreement will
be entered into that will create a conflict of interest with this agreement. 
The Director further warrants that he will comply with all applicable state and
federal laws and regulations, including Sections 10 and 16 of the Securities and
Exchange Act of 1934.
 
Throughout the term of this agreement and for a period of six months thereafter,
the Director agrees he will not, without obtaining Sequiam’s prior written
consent, directly or indirectly engage or prepare to engage in any activity in
competition with any Sequiam business or product, including products in the
development stage, accept employment or provide services to (including service
as a member of a board of directors), or establish a business in competition
with Sequiam.
 
IV.      Compensation
 
A.  Retainer
 
Sequiam shall pay the Director a nonrefundable retainer of $52,000.00 per year
during the term of this agreement (prorate for the first year $17,333.33) to
provide the services described in Section I which shall compensate him for all
time spent preparing for, traveling to (if applicable) and attending board of
director meetings during the year.  The retainer shall be provided for portions
of the term less than a full calendar year.  This retainer may be revised by
action of Sequiam’s Board of Directors from time to time.  Such revision shall
be effective as of the date specified in the resolution for payments not yet
made and need not be documented by an amendment to this agreement.
 
B.    Stock Options
 
Subject to approval by the Board of Directors, a grant of an option to purchase
Sequiam common stock, par value $.001 per share, shall be made to the Director. 
The grant shall consist of an option to purchase a specified number of shares
under the term of Sequiam’s 2003 Non-Employee Directors and Consultants Stock
Plan or then effective incentive plan.  The specified number of shares for a new
appointment to the Board shall be 500,000 shares in 2007, which grant has
already been made.  Thirty-three percent of the option shall vest on each
anniversary of the date of grant.  The amount and terms of the annual option
grant may be revised by action of Sequiam’s Board of Directors from time to
time.  Such revision shall be effective as of the date specified in the
resolution for any grants not yet made and need not be documented by an
amendment to this agreement.
 
C.    Stock Grant
 
Subject to approval by the Board of Directors, a grant of Sequiam common stock,
par value $.001 per share, shall be made to the Director.  The 2007 grant shall
consist of 500,000 shares, which grant has already been made.
 
D.    Payment
 
Retainer payments shall be made quarterly in cash in advance on the first day of
each accounting quarter.  Additional payments shall be made in arrears.  No
invoices need be submitted by the Director for payment of the retainer. 
 
E.    Expenses
 
Sequiam will reimburse the Director for reasonable expenses approved in advance,
such approval not to be unreasonably withheld.  Invoices for expenses, with
receipts attached, shall be submitted. Such invoices must be approved by
Sequiam’s Chief Financial Officer as to form and completeness.
 
V.      Indemnification and Insurance
 
Sequiam will execute an indemnity agreement in favor of the Director
substantially in the form of the agreement attached hereto as Exhibit B.  In
addition, Sequiam will provide directors and officers’ liability insurance with
minimum liability coverage of $5 million.
 
VI.      Term of Agreement
 
This agreement shall be in effect from September 6, 2007 through the last date
of the Director’s current term as a member of Sequiam’s Board of Directors. 
This agreement shall be automatically renewed on the date of the Director’s
reelection as a member of Sequiam’s Board of Director’s for the period of such
new term unless the Board of Directors determines not to renew this agreement.  
Any amendment to this agreement must be approved by a written action of
Sequiam’s Board of Directors.  Amendments to Section IV Compensation hereof do
not require the Director’s consent to be effective. This agreement is subject to
shareholder approval.
 
VII.      Termination
 
This agreement shall automatically terminate upon the death of the Director or
upon his resignation or removal from, or failure to win election or reelection
to, the Sequiam Board of Directors.
 
In the event of any termination of this agreement, the Director agrees to return
any materials transferred to the Director under this agreement except as may be
necessary to fulfill any outstanding obligations hereunder.  The Director agrees
that Sequiam has the right of injunctive relief to enforce this provision.
 
Sequiam’s obligation in the event of such termination shall be to pay the
Director the retainer and other payments due through the date of termination.
 
Termination shall not relieve either party of its continuing obligation under
this agreement with respect to confidentiality of proprietary information.
 
VIII.      Limitation of Liability
 
Under no circumstances shall Sequiam be liable to the Director for any
consequential damages claimed by any other party as a result of representations
made by the Director with respect to Sequiam which are different from any to
those made in writing by Sequiam.
 
Furthermore, except for the maintenance of confidentiality, neither party shall
be liable to the other for delay in any performance, or for failure to render
any performance under this agreement when such delay or failure is caused by
Government regulations (whether or not valid), fire, strike, differences with
workmen, illness of employees, flood, accident, or any other cause or causes
beyond reasonable control of such delinquent party.
 
IX.      Confidentiality
 
The Director agrees to sign and abide by Sequiam’s Board of Directors
Proprietary Information and Inventions Agreement, a copy of which is attached
hereto as Exhibit A.
 
X.      Resolution of Dispute
 
Any dispute regarding the agreement (including and without limitation to its
validity, interpretation, performance, enforcement, termination and damages)
shall be determined in accordance with the laws of the State of California, the
United States of America.  Any action under this paragraph shall not preclude
any party hereto from seeking injunctive or other legal relief to which each
party may be entitled.
 
XI.      Sole Agreement
 
This agreement (including agreements executed substantially in the form of the
exhibits attached hereto) supersedes all prior or contemporaneous written or
oral understandings or agreements, and may not be added to, modified, or waived,
in whole or in part, except by a writing signed by the party against whom such
addition, modification or waiver is sought to be asserted.
 
XII.      Assignment
 
This agreement and all of the provisions hereof shall be binding upon and insure
to the benefit of the parties hereto and their respective successors and
permitted assigns and, except as otherwise expressly provided herein, neither
this agreement, nor any of the rights, interests or obligations hereunder shall
be assigned by either of the parties hereto without the prior written consent of
the other party.
 
XIII.      Notices
 
Any and all notices, requests and other communications required or permitted
hereunder shall be in writing, registered mail or by facsimile, to each of the
parties at the addresses set forth above or the numbers set forth below:
 
The Director:
 
Attention:
 
Mr. Jake Smith
     
Telephone:
 
503-699-2158
     
Facsimile:
 
503-636-0825
             
Sequiam:
 
Attention:
 
Mr. Nicholas VandenBrekel
     
Telephone:
 
407-541-0773
     
Facsimile:
 
407-240-1431
 

 
Any such notice shall be deemed given when received and notice given by
registered mail shall be considered to have been given on the tenth (10th) day
after having been sent in the manner provided for above.
 
XIV.      Survival of Obligations
 
Notwithstanding the expiration of termination of this agreement, neither party
hereto shall be released hereunder from any liability or obligation to the other
which has already accrued as of the time of such expiration or termination
(including, without limitation, Sequiam’s obligation to make any fees and
expense payments required pursuant to Article IV hereof) or which thereafter
might accrue in respect of any act or omission of such party prior to such
expiration or termination.
 
XV.      Severability
 
Any provision of this agreement which is determined to be invalid or
unenforceable shall not affect the remainder of this agreement, which shall
remain in effect as though the invalid or unenforceable provision had not been
included herein, unless the removal of the invalid or unenforceable provision
would substantially defeat the intent, purpose or spirit of this agreement.
 
IN WITNESS WHEREOF, the parties hereto have caused this agreement to be executed
by their duly authorized officers, as of the date first written above.
 
Signature:
________________
 
Date:
 _________
   
By:
 
Jake Smith
Title:
 
Director
   
Sequiam Corporation
   
Signature:
________________
 
Date:
 _________
   
By:
 
Nicholas VandenBrekel
Title:
 
Chairman, President and Chief Executive Officer
             

 
 
 

 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT A
 
 BOARD OF DIRECTORS PROPRIETARY INFORMATION
 
AND INVENTIONS AGREEMENT
 
      WHEREAS, the parties desire to assure the confidential status of the
information which may be disclosed by Sequiam to the Director; NOW THEREFORE, in
reliance upon and in consideration of the following undertaking, the parties
agree as follows:
 
      1.       Subject to the limitations set forth in Paragraph 2, all
information disclosed by Sequiam to the Director shall be deemed to be
"Proprietary Information".  In particular, Proprietary Information shall be
deemed to include any information, process, technique, algorithm, program,
design, drawing, formula or test data relating to any research project, work in
process, future development, engineering, manufacturing, marketing, servicing,
financing or personnel matter relating to Sequiam, its present or future
products, sales, suppliers, customers, employees, investors, or business,
whether or oral, written, graphic or electronic form.
 
      2.       The term "Proprietary Information" shall not be deemed to include
information which the Director can demonstrate by competent written proof that;
(i) is now, or hereafter becomes, through no act or failure to act on the part
of the Director, generally known or available; (ii) is known by the Director at
the time of receiving such information as evidenced by its records: (iii) is
hereafter furnished to the Director by a third party, as a matter of right and
without restriction on disclosure; or (iv) is the subject of a written
permission to disclose provided by Sequiam.
 
      3.       The Director shall maintain in trust and confidence and not
disclose to any third party or use for any unauthorized purpose any Proprietary
Information received from Sequiam.  The Director may use such Proprietary
Information only to the extent required to accomplish the purposes of this
Agreement.  The Director shall not use Proprietary Information for any purpose
or in any manner which would constitute a violation of any laws or regulations,
including without limitation the export control laws of the United States.  No
other rights of licenses to trademarks, inventions, copyrights, or patents are
implied or granted under this Agreement.
 
      4.       Proprietary Information supplied shall not be reproduced in any
form except as required to accomplish the intent of this Agreement.
 
      5.       The Director represents and warrants that he shall protect the
Proprietary Information received with at least the same degree of care used to
protect its own Proprietary Information from unauthorized use or disclosure. 
The Director shall advise its employees or agents who might have access to such
Proprietary Information of the confidential nature thereof and shall obtain from
each of such employers and agents an agreement to abide by the terms of this
Agreement.  The Director shall not disclose any Proprietary Information to any
officer, employee or agent who does not have a need for such information.
 
      6.       All Proprietary Information (including all copies thereof) shall
remain in the property of Sequiam, and shall be returned to Sequiam after
Director's need for it has expired, or upon request of Sequiam, and in any
event, upon completion or termination of this Agreement.
 
      7.       Notwithstanding any other provision of this Agreement, disclosure
of Proprietary Information shall not be precluded if such disclosure:
 
(a)   is in response to a valid order of a court or other governmental body of
the United States or any political subdivision thereof; provided, however, that
the responding party shall first have given notice to the other party hereto and
shall have made a reasonable effort to obtain a protective order requiring that
the Proprietary Information so disclosed be used only for the purpose for which
the order was issued;
 
(b)   is otherwise required by law; or
 
(c)   is otherwise necessary to establish rights or enforced obligations under
this Agreement, but only to the extent that any such disclosure is necessary.
 
      8.       This Agreement shall continue in full force and effect for so
long as the Director continues to receive Proprietary Information.  This
Agreement may be terminated at any time upon thirty (30) days written notice to
the other party.  The termination of the Agreement shall not relieve the
Director of the obligations imposed by Paragraphs 3, 4, 5 and 12 of this
Agreement with respect to Proprietary information disclosed prior to the
effective date of such termination and the provisions of these Paragraphs shall
survive the termination of this Agreement for a period of five (5) years from
the date of such termination.
 
      9.       The Director agrees to indemnify Sequiam for any loss or damage
suffered as a result of any breach by the Director of the terms of this
Agreement, including any reasonable fees incurred by Sequiam in the collection
of such indemnity.
 
      10.      This Agreement shall be governed by the laws of the State of
California as those laws are applied to contracts entered into and to be
performed entirely in California by California residents.
 
      11.      This Agreement contains the final, complete and exclusive
agreement of the parties relative to the subject matter hereof and may not be
changed, modified, amended or supplemented except by a written instrument signed
by both parties.
 
      12.      Each party hereby acknowledges and agrees that in the event of
any breach of this Agreement by the Director, including, without limitation, an
actual or threatened disclosure of Proprietary Information without the prior
express written consent of Sequiam, Sequiam will suffer an irreparable injury,
such that no remedy at law will afford it adequate protection against, or
appropriate compensation for, such injury.  Accordingly, each party hereby
agrees that Sequiam shall be entitled to specific performance of the Director's
obligations under this Agreement, as well as such further injunctive relief as
may be granted by a court of competent jurisdiction.
 
AGREED TO:
 
AGREED TO:
Sequiam Corporation
 
Mr. Jake Smith
300 Sunport Lane
 
17367 Cardinal Drive
Orlando, FL 32809
 
Lake Oswego, OR 97034



By:
________________
 
By:
 _______________
Name:
Nicholas VandenBrekel
 
Name:
Jake Smith
Title:
Chairman, President & CEO
 
Title:
Director

 
 
 

 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT B
 
INDEMNITY AGREEMENT
 
THIS AGREEMENT is made and entered into this 6th day of September, 2007 by and
between SEQUIAM CORPORATION, a California corporation (the “Corporation”), and
Jake Smith (“Agent”).
 
RECITALS
 
WHEREAS, Agent performs a valuable service to the Corporation in his capacity as
Director of the Corporation;
 
WHEREAS, the stockholders of the Corporation have adopted bylaws (the “Bylaws”)
providing for the indemnification of the directors, officers, employees and
other agents of the Corporation, including persons serving at the request of the
Corporation in such capacities with other corporations or enterprises, as
authorized by the California General Corporation Law, as amended (the “Code”);
 
WHEREAS, the Bylaws and the Code, by their non-exclusive nature, permit
contracts between the Corporation and its agents, officers, employees and other
agents with respect to indemnification of such persons; and
 
WHEREAS, in order to induce Agent to continue to serve as Director of the
Corporation, the Corporation has determined and agreed to enter into this
Agreement with Agent;
 
NOW, THEREFORE, in consideration of Agent’s continued service as Director after
the date hereof, the parties hereto agree as follows:
 
AGREEMENT
 
1. Services to the Corporation. Agent will serve, at the will of the Corporation
or under separate contract, if any such contract exists, as Director of the
Corporation or as a director, officer or other fiduciary of an affiliate of the
Corporation (including any employee benefit plan of the Corporation) faithfully
and to the best of his ability so long as he is duly elected and qualified in
accordance with the provisions of the Bylaws or other applicable charter
documents of the Corporation or such affiliate; provided, however, that Agent
may at anytime and for any reason resign from such position (subject to any
contractual obligation that Agent may have assumed apart from this Agreement)
and that the Corporation or any affiliate shall have no obligation under this
Agreement to continue Agent in any such position.
 
2. Indemnity of Agent. The Corporation hereby agrees to hold harmless and
indemnify Agent to the fullest extent authorized or permitted by the provisions
of the Bylaws and the Code, as the same may be amended from time to time (but,
only to the extent that such amendment permits the Corporation to provide
broader indemnification rights than the Bylaws or the Code permitted prior to
adoption of such amendment).
 
3. Additional Indemnity. In addition to and not in limitation of the
indemnification otherwise provided for herein, and subject only to the
exclusions set forth in Section 4 hereof, the Corporation hereby further agrees
to hold harmless and indemnify Agent:
 
(a) against any and all expenses (including attorneys’ fees), witness fees,
damages, judgments, fines and amounts paid in settlement and any other amounts
that Agent becomes legally obligated to pay because of any claim or claims made
against or by him in connection with any threatened, pending or completed
action, suit or proceeding, whether civil, criminal, arbitrational,
administrative or investigative (including an action by or in the right of the
Corporation) to which Agent is, was or at any time becomes a party, or is
threatened to be made a party, by reason of the fact that Agent is, was or at
any time becomes a director, officer, employee or other agent of Corporation, or
is or was serving or at any time serves at the request of the Corporation as a
director, officer, employee or other agent of another corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise; and
 
(b) otherwise to the fullest extent as may be provided to Agent by the
Corporation under the non-exclusivity provisions of the Code and Section 41 of
the Bylaws.
 
4. Limitations on Additional Indemnity. No indemnity pursuant to Section 3
hereof shall be paid by the Corporation:
 
(a) on account of any claim against Agent solely for an accounting of profits
made from the purchase or sale by Agent of securities of the Corporation
pursuant to the provisions of Section 16(b) of the Securities Exchange Act of
1934 and amendments thereto or similar provisions of any federal, state or local
statutory law;
 
(b) on account of Agent’s conduct that is established by a final judgment as
knowingly fraudulent or deliberately dishonest or that constituted willful
misconduct;
 
(c) on account of Agent’s conduct that is established by a final judgment as
constituting a breach of Agent’s duty of loyalty to the Corporation or resulting
in any personal profit or advantage to which Agent was not legally entitled;
 
(d) for which payment is actually made to Agent under a valid and collectible
insurance policy or under a valid and enforceable indemnity clause, bylaw or
agreement, except in respect of any excess beyond payment under such insurance,
clause, bylaw or agreement;
 
(e) if indemnification is not lawful (and, in this respect, both the Corporation
and Agent have been advised that the Securities and Exchange Commission believes
that indemnification for liabilities arising under the federal securities laws
is against public policy and is, therefore, unenforceable and that claims for
indemnification should be submitted to appropriate courts for adjudication); or
 
(f) in connection with any proceeding (or part thereof) initiated by Agent, or
any proceeding by Agent against the Corporation or its directors, officers,
employees or other agents, unless (i) such indemnification is expressly required
to be made by law, (ii) the proceeding was authorized by the Board of Directors
of the Corporation, (iii) such indemnification is provided by the Corporation,
in its sole discretion, pursuant to the powers vested in the Corporation under
the Code, or (iv) the proceeding is initiated pursuant to Section 9 hereof.
 
5. Continuation of Indemnity. All agreements and obligations of the Corporation
contained herein shall continue during the period Agent is a director, officer,
employee or other agent of the Corporation (or is or was serving at the request
of the Corporation as a director, officer, employee or other agent of another
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise) and shall continue thereafter so long as Agent shall be subject to
any possible claim or threatened, pending or completed action, suit or
proceeding, whether civil, criminal, arbitrational, administrative or
investigative, by reason of the fact that Agent was serving in the capacity
referred to herein.
 
6. Partial Indemnification. Agent shall be entitled under this Agreement to
indemnification by the Corporation for a portion of the expenses (including
attorneys’ fees), witness fees, damages, judgments, fines and amounts paid in
settlement and any other amounts that Agent becomes legally obligated to pay in
connection with any action, suit or proceeding referred to in Section 3 hereof
even if not entitled hereunder to indemnification for the total amount thereof,
and the Corporation shall indemnify Agent for the portion thereof to which Agent
is entitled.
 
7. Notification and Defense of Claim. Not later than thirty (30) days after
receipt by Agent of notice of the commencement of any action, suit or
proceeding, Agent will, if a claim in respect thereof is to be made against the
Corporation under this Agreement, notify the Corporation of the commencement
thereof; but the omission so to notify the Corporation will not relieve it from
any liability which it may have to Agent otherwise than under this Agreement.
With respect to any such action, suit or proceeding as to which Agent notifies
the Corporation of the commencement thereof:
 
(a)   the Corporation will be entitled to participate therein at its own
expense;
 
(b)   except as otherwise provided below, the Corporation may, at its option and
jointly with any other indemnifying party similarly notified and electing to
assume such defense, assume the defense thereof, with counsel reasonably
satisfactory to Agent. After notice from the Corporation to Agent of its
election to assume the defense thereof, the Corporation will not be liable to
Agent under this Agreement for any legal or other expenses subsequently incurred
by Agent in connection with the defense thereof except for reasonable costs of
investigation or otherwise as provided below. Agent shall have the right to
employ separate counsel in such action, suit or proceeding but the fees and
expenses of such counsel incurred after notice from the Corporation of its
assumption of the defense thereof shall be at the expense of Agent unless (i)
the employment of counsel by Agent has been authorized by the Corporation, (ii)
Agent shall have reasonably concluded, and so notified the Corporation, that
there is an actual conflict of interest between the Corporation and Agent in the
conduct of the defense of such action or (iii) the Corporation shall not in fact
have employed counsel to assume the defense of such action, in each of which
cases the fees and expenses of Agent’s separate counsel shall be at the expense
of the Corporation. The Corporation shall not be entitled to assume the defense
of any action, suit or proceeding brought by or on behalf of the Corporation or
as to which Agent shall have made the conclusion provided for in clause (ii)
above; and
 
(c)   the Corporation shall not be liable to indemnify Agent under this
Agreement for any amounts paid in settlement of any action or claim effected
without its written consent, which shall not be unreasonably withheld. The
Corporation shall be permitted to settle any action except that it shall not
settle any action or claim in any manner which would impose any penalty or
limitation on Agent without Agent’s written consent, which may be given or
withheld in Agent’s sole discretion.
 
8. Expenses. The Corporation shall advance, prior to the final disposition of
any proceeding, promptly following request therefor, all expenses incurred by
Agent in connection with such proceeding upon receipt of an undertaking by or on
behalf of Agent to repay said amounts if it shall be determined ultimately that
Agent is not entitled to be indemnified under the provisions of this Agreement,
the Bylaws, the Code or otherwise.
 
9. Enforcement. Any right to indemnification or advances granted by this
Agreement to Agent shall be enforceable by or on behalf of Agent in any court of
competent jurisdiction if (i) the claim for indemnification or advances is
denied, in whole or in part, or (ii) no disposition of such claim is made within
ninety (90) days of request therefor. Agent, in such enforcement action, if
successful in whole or in part, shall be entitled to be paid also the expense of
prosecuting his claim. It shall be a defense to any action for which a claim for
indemnification is made under Section 3 hereof (other than an action brought to
enforce a claim for expenses pursuant to Section 8 hereof, provided that the
required undertaking has been tendered to the Corporation) that Agent is not
entitled to indemnification because of the limitations set forth in Section 4
hereof. Neither the failure of the Corporation (including its Board of Directors
or its stockholders) to have made a determination prior to the commencement of
such enforcement action that indemnification of Agent is proper in the
circumstances, nor an actual determination by the Corporation (including its
Board of Directors or its stockholders) that such indemnification is improper
shall be a defense to the action or create a presumption that Agent is not
entitled to indemnification under this Agreement or otherwise.
 
10. Subrogation. In the event of payment under this Agreement, the Corporation
shall be subrogated to the extent of such payment to all of the rights of
recovery of Agent, who shall execute all documents required and shall do all
acts that may be necessary to secure such rights and to enable the Corporation
effectively to bring suit to enforce such rights.
 
11. Non-Exclusivity of Rights. The rights conferred on Agent by this Agreement
shall not be exclusive of any other right which Agent may have or hereafter
acquire under any statute, provision of the Corporation’s Certificate of
Incorporation or Bylaws, agreement, vote of stockholders or directors, or
otherwise, both as to action in his official capacity and as to action in
another capacity while holding office.
 
12. Survival of Rights.
 
(a)   The rights conferred on Agent by this Agreement shall continue after Agent
has ceased to be a director, officer, employee or other agent of the Corporation
or to serve at the request of the Corporation as a director, officer, employee
or other agent of another corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise and shall inure to the benefit of
Agent’s heirs, executors and administrators.
 
(b)   The Corporation shall require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business or assets of the Corporation, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Corporation would be required to perform if no such succession had taken place.
 
13. Separability. Each of the provisions of this Agreement is a separate and
distinct agreement and independent of the others, so that if any provision
hereof shall be held to be invalid for any reason, such invalidity or
unenforceability shall not affect the validity or enforceability of the other
provisions hereof. Furthermore, if this Agreement shall be invalidated in its
entirety on any ground, then the Corporation shall nevertheless indemnify Agent
to the fullest extent provided by the Bylaws, the Code or any other applicable
law.
 
14. Governing Law. This Agreement shall be interpreted and enforced in
accordance with the laws of the State of Florida.
 
15. Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless in writing signed by
both parties hereto.
 
16. Identical Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute but one and the same Agreement. Only
one such counterpart need be produced to evidence the existence of this
Agreement.
 
17. Headings. The headings of the sections of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction hereof.
 
18. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given (i) upon
delivery if delivered by hand to the party to whom such communication was
directed or (ii) upon the third business day after the date on which such
communication was mailed if mailed by certified or registered mail with postage
prepaid:
 
(a)   If to Agent, to:  17367 Cardinal Drive, Lake Oswego, OR 97034
 
(b)   If to the Corporation, to:
 
SEQUIAM CORPORATION
 
300 Sunport Lane, Orlando, FL 32809
 
or to such other address as may have been furnished to Agent by the Corporation.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.
 
SEQUIAM CORPORATION
     
By:
 ____________________
 
Name: Nicholas VandenBrekel
 
Title President & CEO
 
 
 
AGENT
     
 _____________________
 
Name: Jake Smith
 



